Citation Nr: 0622837	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-20 638	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Waco, Texas, Regional Office (Waco RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim for TDIU.  During the course of this appeal, 
the veteran has relocated, and his claims folder has been 
transferred to the St. Louis, Missouri RO (St. Louis RO).  

This appeal was last before the Board in October 2004, at 
which time it was remanded for additional development.  It 
has now been returned to the Board further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
degenerative disc disease of the lumbosacral spine, with a 40 
percent rating, and chronic sinusitis, with a 10 percent 
rating, for a combined rating of 50 percent.  

2.  The veteran has a high school education, completed some 
community college courses and received automotive training at 
a technical institute; he last worked in 1990. 

3.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of gainful employment.  




CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to the benefit claimed via RO letters issued in 
September 2001, July 2003, and November 2004.  In addition, 
these documents provided the veteran with specific 
information relevant to the his claims.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  In this respect, the Board 
notes that all private medical treatment records made known 
to VA have been obtained.  The veteran was also notified of 
the above development via the RO's letters and other mailings 
to the veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the VA medical centers where he has received treatment.  
Finally, medical records have been obtained from the Social 
Security Administration.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters noted above, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in May 2000) and 
appealed prior to enactment of the changes in the law.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial May 2000 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was sent a March 2006 
letter by VA outlining the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Additionally, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for a TDIU, any questions as to the appropriate date to 
be assigned is rendered moot.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  

The veteran seeks a total disability rating based on 
individual unemployability.  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2005).  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2005).  If the applicable percentage standards set 
forth in 38 C.F.R. § 4.16(a) are not met, an extraschedular 
rating is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b) (2005).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2005).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2005).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2005).  

Currently, the veteran has been granted service connection 
for degenerative disc disease of the lumbosacral spine, rated 
as 40 percent disabling, and chronic sinusitis, rated as 10 
percent disabling, for a combined disability rating of 50 
percent.  Thus, he does not meet the regulatory requirements 
under 38 C.F.R. § 4.16(a) for the possible award of a total 
disability rating based on individual unemployability.  
Additionally, the evidence does not indicate he is 
unemployable due solely to his service-connected 
disabilities, and extraschedular evaluation under 38 C.F.R. 
§ 4.16(b) is not warranted.  

In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
must be considered.  The Court held that in order for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm with respect to a 
similar level of disability under the rating schedule.  
38 C.F.R. §§ 4.1, 4.15 (2005).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether or not the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Beaty 
v. Brown, 6 Vet. App. 532, 538 (1994).  In the present case, 
the veteran has offered only his own contentions that his 
service-connected disabilities alone precludes any gainful 
employment.  However, the veteran's lay assertions regarding 
medical diagnosis and/or opinion are not binding on the 
Board.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The remaining evidence of 
record does not contain any opinion from a competent medical 
expert indicating the veteran's service-connected 
disabilities preclude any and all forms of employment.  

The veteran has not been employed since service separation in 
1990, according to the record.  Regarding his education 
level, he has a high school diploma.  He also reported taking 
some community college courses, and has received automotive 
training at a technical institute.  However, he was unable to 
work as a mechanic, as his back pain prevented him from 
standing or working on cars for long periods of time, 
according to this statements.  While the veteran was found to 
be disabled for employment purposes in 1993 by the Social 
Security Administration, his primary disability was noted to 
be schizophrenia, with chronic back pain noted only as a 
secondary diagnosis.  According to a May 2000 VA clinical 
notation, he sought a disability certificate from a VA social 
worker in order to qualify for a loan forgiveness program.  
While the social worker acknowledged the veteran was rated as 
50 percent disabled secondary to his service-connected 
disabilities, she stated he was not "completely disabled" 
due to such disabilities.  The remainder of the evidence 
likewise does not indicate the veteran's low back disability 
and sinusitis preclude all forms of gainful employment.  

Pursuant to the Board's June 2003 remand, the veteran 
underwent a VA social and industrial survey between June and 
July 2004.  He was interviewed by a VA social worker, and his 
file was also reviewed.  Aside from his service-connected 
degenerative disc disease of the lumbosacral spine and 
sinusitis, he had rheumatoid arthritis of the shoulders and 
wrists and a psychiatric disability diagnosed as bipolar 
disorder and paranoid schizophrenia.  The examiner found 
"severe to extreme" industrial impairment due to his 
combined physical and psychiatric disabilities.  However, the 
examiner did not indicate the veteran's service-connected 
disabilities alone prohibited gainful employment; rather, his 
unemployability was the result of both service-connected and 
nonservice-connected disabilities.  

Significantly, no evidence of record, such as a medical 
opinion or repeated hospitalizations, suggests the veteran's 
service-connected disabilities, in and of themselves, 
preclude all forms of substantially gainful employment.  The 
veteran has a high school education and additional college 
and technical training.  The veteran himself has presented no 
objective evidence indicating his case is unusual or 
exceptional, or otherwise outside the norm of other veterans 
similarly rated.  No evidence submitted by the veteran 
indicates a degree of impairment outside of that considered 
by the rating schedule and due solely to his service-
connected disabilities which renders the veteran 
unemployable.  The veteran's nonservice connected psychiatric 
disability clearly provides evidence against a finding that 
he cannot work secondary only to his service-connected 
disabilities.  

Overall, the preponderance of the evidence is against a 
finding that the veteran is unemployability due solely to his 
service-connected degenerative disc disease of the 
lumbosacral spine and chronic sinusitis.  While the veteran's 
service-connected disabilities may limit him from some 
particular jobs, the evidence fails to show that they would 
prevent all forms of substantial gainful employment for which 
the  veteran would be otherwise qualified by reason of his 
education and work experience.  As a preponderance of the 
evidence is against the award of a TDIU, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

A TDIU due to service-connected disabilities is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


